The opinion of the court was delivered by
Fort, J.
In this case no error is found in any of the rulings of the court or in its refusal to nonsuit. The negligence of the agent of the defendant company in permitting the deceased to ride on the rear bumper of the car is clear, and that he sanctioned his so doing and collected fare of him while seated there is admitted. He was thus put in a place of exceptional danger and the result that happened is not surprising. It is also difficult to imagine how a car approaching from the rear could run against the car ahead of it, as this one did, without gross carelessness of the motorman of the approaching car, particularly as it was not dark and the deceased and others were seated in plain sight. The difficulty, however, is with the amount of damages awarded.
The suit is by an administrator under the Death act, and *410the damages are limited to the pecuniary loss of the next of kin of the deceased. The deceased had no known next of kin living except a father, and he had not been heard from for about five years. The deceased always kept his own earnings and had never contributed to the father’s support. The deceased was sixteen years of age. Iiis father, if he ever returns, will not be entitled to claim his wages beyond his twenty-first birthday. The case presents difficulty, therefore, on this question only.
In the case of Telfer v. Northern Railroad
Under the circumstances, unless the plaintiff will consent to reduce the verdict in this case to $500, the rule will be made absolute.